Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment in this action to recover for injuries allegedly sustained by plaintiff when he slipped and fell on ice in his employer’s parking lot. Defendant did not assume a duty of reasonable care to plaintiff by virtue of its snow removal contract with plaintiff’s employer (see, Phillips v Young Men’s Christian Assn., 215 AD2d 825, 826; Downs v Equitable Life Assur. Socy., 209 AD2d 769; Bourk v National Cleaning, 174 AD2d 827, 828, lv denied 78 NY2d 858). "[Djefendant’s snow *944removal obligation was not the type of comprehensive and exclusive property maintenance obligation contemplated by the Court of Appeals in Palka v Servicemaster Mgt. Servs. Corp. (83 NY2d 579)” (Phillips v Young Men’s Christian Assn., supra, at 826). Further, there is no evidence of plaintiffs detrimental reliance on the performance by defendant of its obligation to plow and salt the parking lot "or that defendant’s actions had otherwise 'advanced to such a point as to have launched a force or instrument of harm’ ” (Bourk v National Cleaning, supra, at 828, quoting Moch Co. v Rensselaer Water Co., 247 NY 160, 168). (Appeal from Order and Judgment of Supreme Court, Erie County, Joslin, J.—Summary Judgment.) Present—Denman, P. J., Green, Wesley, Doerr and Boehm, JJ.